Citation Nr: 1523287	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-30 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disorder.

2. Entitlement to service connection for a bilateral knee disorder.

3. Entitlement to service connection for a left hip disorder, to include as secondary to a bilateral knee condition.

4. Entitlement to service connection for a right hip disorder, to include as secondary to a bilateral knee condition.

5. Entitlement to service connection for a spine disorder, to include as secondary to a bilateral knee condition.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran's claim for service connection for a bilateral knee disorder was denied in December 2010; the Veteran did not appeal the denial.

2. New and material evidence has been received to reopen the claim of service connection for a bilateral knee disorder.

3. The Veteran does not have a bilateral knee disorder due to an injury during service or that is otherwise related to service.

4. The Veteran does not have a bilateral hip disorder that manifested during or is in any way related to service or a service-connected disability.

5. The Veteran does not have a spine disorder that manifested during or is in any way related to service or a service-connected disability.


CONCLUSIONS OF LAW

1. The December 2010 rating decision that denied service connection a bilateral knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2014).

2. New and material evidence pertaining to the claim for service connection for a bilateral knee disorder has been received since the December 2010 rating decision and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4. The criteria for service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5. The criteria for service connection for a spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

For the petition to reopen the claim for service connection for a bilateral knee disorder, the letter sent to the Veteran in January 2013 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Regarding the other service connection claims, the duty to notify was satisfied by way of a letter sent to the Veteran in December 2013 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination to determine the etiology of his bilateral knee disorder was conducted in July 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon, 20 Vet. App. at 83-86.  This medical examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A VA examination has not been provided for the claims for service connection for bilateral hip and spine disorders.  First, the competent and credible evidence of record does not suggest that the bilateral hip or spine disorders are directly related to service.  Second, service connection for the bilateral knee disorder has been denied herein.  Accordingly, without competent and credible evidence suggesting that there may be a relationship between the spine and/or hip disabilities and service or a service-connected disability, a VA examination addressing the etiology of the bilateral hip and spine disorders is not required.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

II. New and Material Evidence

The August 2013 statement of the case (SOC) reopened the claim of service connection for a bilateral knee disability and decided it on the merits.  Nonetheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The RO denied service connection for bilateral knee disorders in a December 2010 rating decision.  The Veteran was advised of his right to appeal.  The next communication regarding service connection for bilateral knee disorders was received in January 2013, more than one year after the December 2010 rating decision.  Therefore, the December 2010 rating decision is final.  38 U.S.C.A.         § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.302, 20.1103 (2014).

At the time of the December 2010 rating decision, the Veteran had submitted VA treatment records, private treatment records and lay statements.  He had been afforded a VA examination.  Subsequent to the December 2010 rating decision, the Veteran submitted opinions from private providers that link his current bilateral knee disorders to service.  As such, the Veteran has submitted evidence that is both new and material to his claim for service connection and the claim for service connection for a bilateral knee disorder is reopened for consideration on the merits.

III. Service Connection

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology; however, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R.   § 3.310(a) (2014).  To prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, 8 Vet. App. 374.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. at 186.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran seeks service connection for a bilateral knee disorder as well as a bilateral hip disorder and spine disorder, both to include as secondary to the bilateral knee disorder.

A. Facts

Service treatment records include a March 1967 treatment record, which indicates that the Veteran fell; however, he only injured a finger.  In October 1967, the Veteran reported having pain and cracking in his knees in damp weather.  

In August 1968, in preparation for separation from service, the Veteran completed a report of medical history form.  He denied having swollen or painful joints; bone, joint or other deformity; recurrent back pain; and "trick" or locked knee.  The August 1968 separation examination shows the clinical evaluations of the lower extremities and spine were normal.  The Veteran was found fit for discharge.

A treatment record dated January 1978 indicates a past injury to the left knee and spine.  Examination of the left knee revealed a scar and crepitus under both patella with flexion and extension.  The assessment was status post trauma to the left knee with some patella crepitus.

In February 1982, the Veteran was treated for a laceration to the left knee due to a chainsaw.  He was able to walk without pain.

In March 1989, the Veteran was treated for back strain that occurred about a week prior to treatment.  He had twisted his back while working.  He originally had some discomfort down his leg that had dissipated.

A treatment record dated January 1990 indicates that the Veteran fell two weeks before treatment while at work.  He twisted his left knee and continued to have left knee pain.  His knee occasionally locked or gave out on him.  There was minimal effusion and some crepitus with flexion.  The diagnosis was sprain of the left knee.

A treatment record dated February 1990 indicates that the Veteran was status post direct anterior contusion to the left knee.  The impression was recovery from a blunt contusion to a knee that has patellar chondrosis.  In a letter from Dr. W.D.G., Dr. W.D.G. stated that the Veteran slipped on ice twisting his left knee and sustaining a blow to the anterior aspect of the left knee.  He said the Veteran's injury was six weeks ago and that the Veteran denied any prior injury and was fairly active in the past several years with only occasional knee aching.  The doctor doubted the Veteran had major meniscal damage but certainly had aggravated the chondromalacia patellae.

In November 1992, the Veteran reported that while he was at work and climbing up onto a piece of equipment, he raised his right knee into a fixed metal object.  Since that time, his knee had been swollen and sore.  Flexion hurt.  The provider strongly suspected that he had ruptured a bursa.  At a follow-up appointment, he stated that he continued his usual work, which included banging around and crawling on his knees.  He said his injury had not improved and might have worsened.  The diagnosis was prepatellar bursitis.

In February 1995, the Veteran reported having injured his back when bending forward to lift a heavy object.  He complained of tightness and pain.  The diagnosis was lumbar spasm.  He injured his back again in May 1996 when trying to move a heavy piece of steel.  The diagnosis was sacroiliac inflammation secondary to strain at work.

In June 1997, he reported the onset of pain in his right knee which occurred over the last several months.  He noted his right knee work injury that occurred years prior to the onset of his pain.  The assessment was possible arthritis but with possible meniscal injury contributing to the pain.  At a follow-up appointment, the Veteran reported continued right knee discomfort.  The examiner observed some crepitus with movement.  The diagnosis was right knee pain, arthritis probable but with possible meniscal injury.

A July 1997 letter from Dr. J.E.K. states that the Veteran presented with a history of pain, popping, clicking and locking involving his right knee.  The symptoms had been present for about a year or so, but had gotten worse in the last several weeks.  The impression was right knee medial meniscal tear.

The Veteran had a right knee arthroscopy with partial meniscectomy and chondroplasty in August 1997.  At a September 1997 follow-up appointment, the Veteran complained of pain secondary to the degenerative joint disease within the knee.

A February 2003 treatment record notes mild chronic knee pain that the Veteran attributed to wear and tear.  In August 2004, the Veteran was treated for a motor vehicle accident that had occurred in July 2004.  He complained of back, neck, and shoulder pain.  At a follow-up appointment, the assessment was neck pain due to cervical spondylosis based on pain with loss of range of motion and cervical motion.

Private treatment records from C.M.C. dated August 2004 indicate degenerative change of the cervical spine

VA treatment records dated October 2006 indicate that the Veteran had had occasional back pain after an altercation with his brother last year.  The record also notes a whiplash injury that occurred two years ago.  A VA treatment record dated April 2010 indicates that the Veteran's x-rays showed degenerative changes of his knees.  

The Veteran had a VA examination for his knees in October 2010.  The examiner reviewed the claims file and summarized the Veteran's history of complaints and treatment related to the knees.  The examiner diagnosed bilateral tricompartmental degenerative joint disease, mild chronic lateral subluxation of the patellae and status post right knee arthroscopy with partial lateral meniscectomy and chondroplasty.  The examiner opined that the bilateral knee disabilities are less likely as not due to any events in service including a one-time note from 1967 that vaguely mentioned cracking and pain in the knees in damp weather.  He had full range of motion and no trauma to his knees.  Additionally on his separation exam from August 1968 it was checked "NO" next to trick or lock knee.  The examiner also noted that while the Veteran denied any knee surgeries, records showed a right knee arthroscopy with partial lateral meniscectomy and chondroplasty in 1997.  Further, in 1997 but prior to the surgery, the Veteran had reported a history of pain, popping, clicking and locking in right knee that had been present for the last year or so but had gotten worse in the last couple weeks.  Additionally, the examiner indicated that the claims file records show the Veteran had injuries to his knees in 1992 and 1990.  In 1992 he had right knee pain after climbing onto a piece of equipment at work and was diagnosed with strongly suspected ruptured bursa.  In 1990 he was seen for sprain of the left knee due to a trip and fall 2 weeks prior while working for Ferrell Gas.  The fall injured and twisted the left knee.  Therefore, the examiner found that there has been a long history of environmental injuries to the Veteran's knees since service and are more likely the cause of his current knee condition than any lack of trauma or injury to his knees in service from 1966-1968, with one acute vague note in 1967 for cracking and pain in knees in damp weather.

VA treatment records show that in August 2011, the Veteran was treated for burn injuries.  He denied joint pain and back pain.  In August 2012, he described some left lateral hip pain secondary to his progressive left knee pain.  In September 2012, the Veteran reported knee and hip pain and in October 2012, he had a left knee replacement.

Treatment records from F.M.S. dated January 2013 indicate that the Veteran presented with knee pain following a specific injury.  The Veteran indicated that he injured his knees in 1967 in service and that his current knee problems are a result of that injury.

In a January 2013 letter, Dr. T.B.S. stated that he was treating the Veteran and that the Veteran had initially injured his knees during service in 1967 while he was a tank mechanic lifting heavy parts.  He stated that over the years, arthritic changes and cartilage destruction occurred resulting in a left knee total replacement and an anticipated right total knee replacement.  Dr. T.B.S. related his disorders to injuries that occurred during service in 1967.  A similar letter was submitted in May 2013.

A February 2013 letter from Dr. D.D.L. indicates that the Veteran reported having injured his knees in 1967 while lifting heavy parts while working on tanks.  Dr. D.D.L. said the Veteran has had ongoing issues with degenerative changes and arthritis of his knees requiring left knee replacement, and planning right knee replacement in the near future.  He opined that it is reasonable to believe that the injuries sustained in 1967, while in service, have contributed to his current condition.

In the Veteran's August 2013 claim for service connection for a bilateral hip disability and spine disability, to include as secondary to his bilateral knee disabilities, the Veteran stated that his knee condition affects the way he walks and that his back hurts at least 3 to 4 times per week.  He said it hurts when moving and sometimes when sitting or sleeping.  He also said his hips hurt when he walks or gets up.  It hurts from his back to his groin area.

In October 2013, the Veteran submitted articles addressing crepitus of the joints and possible causes of the condition as well as causes of joint pain and stiffness.

In his October 2013 substantive appeal, VA Form 9, relating to his knees, the Veteran reported his belief that his knee problems started during service in October 1967 with cracking and pain in the knees.  He had no knee problems prior to service.  During service his military occupation specialty (MOS) was general vehicle repair which included repairing tanks and trucks.  Parts weighed up to 150 pounds and duties involved long hours standing, heavy lifting, climbing, crawling under vehicles, and working on his knees, which all caused knee strain.  He reported having had knee problems since service and observed that after service, his ability to walk long distances or stand for extended periods had diminished.  After service, he worked as a master diver, equipment operator from a seated position, truck driver, supervisor, and light welder.  His occupations did not require any heavy labor.  Prior to 1990, he self-treated his pain and swelling using ace bandages, icing of the knees, and aspirin.
 
In December 2013, the Veteran reported to VA providers about left knee, hip and back pain and indicated that he had fallen 2 days prior.  X-rays completed in January 2014 show degenerative disc disease of the lumbar spine.  The hips and sacroiliac joints were normal.

In his February 2014 notice of disagreement with the denial of service connection for hip and spine disorders, the Veteran stated that he had severe knee problems as a result of his military service and that as a result, he had back pain and pain in his hips.

The Veteran had a VA examination in March 2014.  The examiner reviewed the claims file and examined the Veteran.  The examiner noted the Veteran's complaint of pain and cracking of his knees in 1967 and his report that his military duties required long hours of standing, heavy lifting, climbing, crawling under vehicles and kneeling.  He reported that after service, his occupations did not require heavy labor.  He indicated that his knee pains have persisted since service but that he self-treated the pain for many years.  After reviewing the evidence and considering the Veteran's examination results and lay statements, the examiner opined that his current bilateral knee disabilities are less likely than not related to service.  The examiner explained that the October 1967 treatment record was silent for objective findings related to the knees and that subsequent service treatment records were silent for knee conditions or chronic knee problems during the remainder of service.  Also noted was that the separation examination and accompanying report of medical history form failed to show that the Veteran reported or the reviewing medical provider observed knee symptomatology.  The Veteran specifically denied having trick or locked knee and swollen or painful joints.  The clinical examination of the lower extremities was normal.  

The examiner also reviewed the opinions from Dr. D.D.L. and Dr. T.B.S. and based on the above findings, stated that these opinions were not supported by rationale.  The examiner also addressed the web articles submitted by the Veteran which address cracking and popping joints and the relationship between the symptoms and osteoarthritis.  The examiner observed that the articles gave no supporting medical evidence as to the cause and effect of the cracking and popping joints.

The examiner stated that the Veteran gave a long list of very physically demanding, labor intensive jobs, i.e. worked as maintenance man with bread company; worked for Ryder Truck Company; worked for Jefferson County driving and running back-hoes and driving dump trucks; worked drilling water wells; was diesel mechanic; worked for Ferrell Gas from 1990-1992; worked up until just as a 'self-employed' back-hoe and road grader as private contractor smoothing roads, etc.  The examiner also mentioned the February 1990 narrative note, discussed above, which addresses the Veteran's slip and fall, resulting in a twisted left knee.  The examiner noted that at that time, the Veteran denied any prior injury and said he had been fairly active in the past several years and had occasional knee aching.

The examiner also based the negative nexus opinion the July 1997 treatment record, discussed above, which indicates that the Veteran had pain, popping and locking of his right knee that had been present for about a year, but had gotten worse in the last several weeks."  Thus, based on the foregoing, the examiner found that the Veteran's bilateral knee conditions is most likely related to the wear and tear with repeated bending of knees used to get in and out of "trucks/graders/back-hoes, etc. over the years, along with the documented traumatic left knee injury as prior cited above."  This examiner could not relate the Veteran's knee symptoms to active military service because of the lack of supporting medical evidence. 

B. Analysis

The Board has thoroughly reviewed all of the evidence but finds that service connection for a bilateral knee disorder is not warranted.  First, the medical evidence does not support a finding of service connection.  Service treatment records show the Veteran complained of pain and crepitus only one time in October 1967.  For the remainder of his service, he did not seek treatment for or complain of symptoms related to his knees.  At separation from service, he denied having knee and other joint symptoms and the clinical examination of the knees was normal.  The first indication of a left knee injury was not noted until January 1978; however, the treatment record only notes a history of injury.  Relationship to service was not indicated by the provider or the Veteran.  Subsequent records show left knee trauma in February 1982 and January 1990.  Importantly, a February 1990 follow-up record indicates that the Veteran denied prior injury to the knee and was fairly active with only occasional knee aching.

The records first note trauma to the right knee in 1992, when the Veteran raised his knee into a fixed metal object.  No additional treatment was noted until June 1997, when the Veteran reported the onset of pain in his right knee which occurred over the past several months.  He reported only a work injury to the knee that had happened years prior to the onset of his pain.  In July 1997, the Veteran reported a history of pain, popping and clicking that had been present for about a year.  At no time did the Veteran report that his knee pain manifested during or as a result of service and providers did not indicate that his knee pain was due to service.  As the treatment records clearly show, treatment of the knees was provided subsequent to service due to traumas sustained after service.  Consequently, the Board finds that the treatment records do not support a finding of service connection for a bilateral knee disability.

The Board also considered the opinions from the October 2010 and March 2014 VA examiners; however, neither examiner found a relationship between the current bilateral knee disorders and service.  Both examiners reviewed and summarized the Veteran's medical history and supported their opinions with rationale.  Because the examiners reviewed the medical history, interviewed and examined the Veteran, reviewed the materials in the claims file, and provided a detailed rationale to support their opinions, the Board finds that the examination reports do not support a finding of service connection for the bilateral knee disability.

The Board also reviewed the articles submitted by the Veteran but finds that the articles do not support a finding of service connection.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts, rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In this case, the medical article/treatise evidence proffered on behalf of the Veteran was not accompanied by any positive definitive opinion of a medical professional.  The March 2014 VA examiner found that the articles addressed crepitus of the joints and joint pain and effusion, but addressed only possible etiologies and outcomes.  The examiner found the articles gave no supporting medical evidence as to the cause and effect of the cracking and popping joints.

Regarding, the Veteran's lay statements, he is competent to report injuries and pain, such as an injury to his knees during service and continuing chronic pain thereafter.  However, the Board finds that the Veteran's statements are not credible.  First, the Veteran was not treated for his knees during service.  Records show only that he mentioned having pain and crepitus with damp weather in October 1967.  He did not report an injury to his knees at that time or at any subsequent time during service, to include at separation from service.  In fact, he specifically denied having knee symptomatology on his report of medical history form completed at separation from service.  Thus, the Board finds that service treatment records weigh against his credibility.

Also weighing against a finding of credibility are treatment records dated subsequent to service.  In January 1990, the Veteran reported to his doctor that he did not have a prior injury to the left knee and that he was fairly active with only occasional knee aching.  In 1997, he reported to providers that his right knee pain was due to a work injury that occurred years prior to the onset of his pain.  His pain had only been present for about one year.  In fact, it does not appear that the Veteran attributed his knee pain and current disorders to service until he filed his first claim for service connection for a bilateral knee disorder in August 2010.

The Board also observes that the Veteran reported in his October 2013 substantive appeal that his employment subsequent to service did not require heavy labor.  However, the Veteran reported to medical providers in November 1992 that his work required banging around and crawling on his knees.  In February 1995 and May 1996 he injured his spine moving heavy objects.  Further, the March 2014 examiner observed that the Veteran provided a long list of physically demanding, labor intensive jobs.  Thus, the Board finds that the Veteran's reports to medical providers are inconsistent regarding the intensity of the physical labor required by his employment.

Overall, the Board finds that the lack of injury and treatment documented during service and for 10 years after service weigh against the Veteran's credibility as do his reports to medical providers subsequent to service regarding the manifestation of his knee disorders, to include symptoms of pain, noted as due to specific post-service injuries.

Finally, the Board considered the opinion letters from Dr. T.B.S. and Dr. D.D.L.; however, the Board finds these letters have little probative value.  First, neither doctor indicated that he had reviewed the Veteran's claims file or service treatment records and neither addressed the injuries treated in the 1980s and 1990s.  The doctors based their opinions on the Veteran's report of injury during service and chronic pain thereafter, assertions the Board has found not credible.  Consequently, while the Veteran has submitted opinions from private providers relating his bilateral knee disorders to service, the Board finds that because the opinions are based solely on the Veteran's report of in-service injury, assertions that the Board has found not credible, that the opinions are not probative of the claim for service connection.

In summary, while the Veteran has a current bilateral knee disorder, the competent and credible evidence does not show that the disorder manifested during or is due to service or an in-service injury.  The competent and credible evidence also fails to show that the Veteran has had continuity of symptomatology of a chronic bilateral knee disorder since service.  Consequently, the Board finds that the preponderance of the evidence is against the claim and that the benefit of the doubt doctrine is not for application.  The claim for service connection for a bilateral knee disorder must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Given that service connection for the bilateral knee disorder has been denied, the claims for service connection for a bilateral hip disorder and spine disorder must be denied on a secondary basis as due to the bilateral knee disorder.

Regarding service connection on a direct basis, the Board observes that the Veteran does not have a diagnosed disorder of the hips.  At most, treatment records document complaints of pain.  VA does not generally grant service connection for symptoms alone without an identified basis for those symptoms.  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  In this case, X-rays were negative in January 2014.  Even if the Board considered pain a valid disorder, service connection for the hips would not be warranted because the service treatment records are silent for complaints, treatment, or diagnosis of a bilateral hip disorder.  Further, treatment records dated subsequent to service do not indicate any relationship between the bilateral hip pain and service.  Moreover, the Veteran has not presented evidence of a diagnosis of the hips that is related to service.  Consequently, service connection for a bilateral hip disorder is not warranted on a direct basis.

Regarding the spine, the Veteran has a diagnosis of degenerative disc disease.  However, service treatment records do not indicate an injury or complaints related to the spine during service.  The spine was clinically normal at separation from service.  Treatment records dated subsequent to service do not show complaints related to the spine until January 1978 at which time the Veteran reported a history of injury to the spine.  No diagnosis was indicated and neither the Veteran nor the examiner related the past injury to service.  He was treated for back strain in March 1989 after twisting his back at work.  He injured his back in February 1995 when bending to lift a heavy object and again in May 1996 when trying to move a piece of steel.  In 2004 the Veteran was involved in a motor vehicle accident which caused back pain.  In 2006 he reported that he had back pain that resulted from an altercation with his brother in 2005.  None of these treatment records indicate that the Veteran's back injuries or diagnosis occurred during service, within one year of separation from service, or are related to service.  While the Veteran is competent to report his back pain, as a lay person, he is not competent to opine as to the etiology of his degenerative disc disease.  Id.  Clearly he has had several injuries to his back since service and as a layperson, he is not competent to provide a credible opinion relating his current disability to service.  See Woehlaert, 21 Vet. App. at 462; see also Routen, 10 Vet. App. at 186.  Consequently, service connection for a spine disorder is not warranted on a direct or secondary basis.

In summary, the competent and credible evidence does not show that the Veteran has a bilateral hip or spine disorder that manifested during service, or that is otherwise due to service or an in-service injury.  The competent and credible evidence also fails to show that the Veteran has had continuity of symptomatology of a chronic bilateral hip or spine disorder since service.  The preponderance of the evidence being against the claims, the benefit of the doubt doctrine is not for application and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert,1 Vet. App. 49.

The appeal is denied.



ORDER

New and material evidence having been received, the claim for service connection for a bilateral knee disorder is reopened for consideration and to this extent, the appeal is granted

Service connection for a bilateral knee disorder is denied.

Service connection for a left hip disorder, to include as secondary to a bilateral knee condition is denied.

Service connection for a right hip disorder, to include as secondary to a bilateral knee condition is denied.

Service connection for a spine disorder, to include as secondary to a bilateral knee condition is denied.




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


